UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2008 PILGRIM'S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9273 75-1285071 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4843 US Hwy. 271 N., Pittsburg, Texas 75686-0093 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (903) 434-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Departures of Officers and Director On December 16, 2008, J. Clinton Rivers, the Chief Executive Officer and President of Pilgrim’s Pride Corporation (the "Company"), resigned as an officer and director of the Company. Mr. Rivers did not resign due to any disagreement with the Company on any matter relating to the Company's operations, policies or practices. On this date, Robert A.
